t c memo united_states tax_court john j green petitioner v commissioner of internal revenue respondent docket no 13977-o1l filed date p filed a timely petition for judicial review pursuant to sec_6330 a i r c in response to a notice_of_determination by r to proceed with collection of assessed tax_liabilities for p filed a motion to dismiss for lack of jurisdiction held we do not look behind a notice_of_determination to decide whether the determination is valid for jurisdictional purposes the notice_of_determination is valid on its face and we have jurisdiction pursuant to sec_6330 a i r c john j green pro_se robert t little for respondent -- - memorandum opinion nims judge this case is before us on petitioner’s motion to dismiss for lack of jurisdiction unless otherwise indicated all section references are to the internal_revenue_code as amended the issue for decision is whether this court has jurisdiction to review respondent’s determination to proceed with collection of assessed federal_income_tax liabilities for petitioner’s taxable_year background respondent issued a notice_of_determination concerning collection action s under sec_6320 and or to petitioner on date the notice states mr green was mailed a statutory_notice_of_deficiency on the tax_assessment was made on an initial balance due notice was sent to the taxpayer at the same address of record on the taxpayer did not pay the subject assessment within days the three aspects of sec_6321 were met thus the statutory lien arose on a conference was held with mr green at the olympia fields illinois field_office he did not propose an alternative to the filed lien he gquestioned the under-lying assessment and whether or not the service had followed proper procedures in making the subject assessment the settlement officer explained the statutory_notice_of_deficiency had been issued to his address of record and he had not petitioned the tax_court as directed the taxpayer had previously requested a transcript of account and was promised one at the conference a transcript of account was provided to the taxpayer on a review of the case history indicates a valid assessment was made notice_and_demand was provided and a neglect or refusal to pay occurred the federal_tax_lien is sustained proper administrative procedures were followed by service personnel this recommendation balances the need for efficient tax_administration in response to this notice petitioner timely filed a petition with the tax_court for judicial review pursuant to sec_6330 a at the time the petition was filed in this case petitioner resided in steger illinois on the same day petitioner filed the petition he submitted a motion that the tax_court declare invalid the irs ‘determination’ at issue as grounds for this motion petitioner asserted that the appeals officer issued the ‘determination’ without conducting the cdp collection_due_process_hearing in accordance with the law this motion was filed by the court as a motion to dismiss for lack of jurisdiction - discussion at the hearing on petitioner’s motion petitioner claimed that he did not intend to challenge the court’s jurisdiction in this case and never requested that the court dismiss the case for lack of jurisdiction petitioner’s motion to declare the determination invalid was filed by the court as a motion to dismiss for lack of jurisdiction because a valid determination is a jurisdictional prerequisite for judicial review pursuant to sec_6330 a see 117_tc_159 consequently if the court granted petitioner’s motion to declare the determination invalid the court would be forced to dismiss the case for lack of jurisdiction therefore petitioner’s motion was properly filed as a motion to dismiss for lack of jurisdiction where the appeals_office issues a notice_of_determination to the taxpayer following an administrative hearing regarding a lien action sec_6320 by way of cross-reference and d provide that the taxpayer will have days following the issuance of the determination to file a petition for review with the tax_court or a federal district_court as appropriate the taxpayer may appeal the determination to the tax_court rather than a federal district_court if the tax_court generally has jurisdiction over the type of tax involved in the case sec_6330 a 118_tc_22 116_tc_60 the type of tax involved in this case is federal_income_tax the tax_court has jurisdiction over federal_income_tax downing v commissioner supra pincite landry v commissioner supra pincite since we have jurisdiction over the type of tax involved the only remaining requirements for jurisdiction pursuant to sec_6330 a are a valid notice that embodies a determination to proceed with collection and a timely filed petition for review lunsford v commissioner supra pincite both parties agree that the petition in this case was timely filed the only remaining issue is whether a valid notice_of_determination was issued petitioner argues that the determination is invalid because the appeals officer issued the determination without conducting a hearing in accordance with the law however our jurisdiction under sec_6330 a is established when there is a written notice that embodies a determination to proceed with the collection of the taxes in issue and a timely filed petition lunsford v commissioner supra pincite both of these preconditions have been met in this case in determining the validity of a determination for jurisdictional purposes the court will not look behind the notice_of_determination in order to ascertain whether the taxpayer was afforded an appropriate hearing with the commissioner’s appeals_office id -- - accordingly we hold that this court has jurisdiction in this case and deny petitioner’s motion to dismiss for lack of jurisdiction because our denial of petitioner’s motion to dismiss will serve to allow petitioner to proceed in this case we take this opportunity to advise petitioner of the provisions of sec_6673 as relevant herein that section authorizes the court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless the court has repeatedly indicated its willingness to impose such penalties in lien and levy review cases see eg 118_tc_365 115_tc_576 the tax_court has in fact imposed a penalty in a number of such cases see eg roberts v commissioner supra pincite imposing a penalty pursuant to sec_6673 of dollar_figure crow v commissioner tcmemo_2002_149 imposing a penalty pursuant to sec_6673 of dollar_figure newman v commissioner tcmemo_2002_ imposing a penalty pursuant to sec_6673 of dollar_figure petitioner advances some of the same arguments that led to the imposition of a penalty in roberts v commissioner supra the taxpayer argued that since irs used a computer-generated - form to make an assessment it did not constitute a signed summary record of assessment crow v commissioner supra the taxpayer argued that the appeals officer failed to obtain verification from the secretary that the requirements of any applicable law or administrative procedure were met the appeals officer failed to identify the statutes making the taxpayer liable for federal_income_tax the taxpayer was denied the opportunity to challenge a the appropriateness of the collection action and b the existence or amount of his underlying tax_liability and the determination at issue was invalid because the appeals officer failed to establish due process and newman v commissioner supra the taxpayers argued that the appeals officer failed to obtain verification from the secretary that the requirements of any applicable law or administrative procedure were met the appeals officer failed to identify the statutes making the taxpayers liable for federal income taxes the taxpayers were denied the opportunity to challenge a the appropriateness of the collection action and b the existence or amount of their underlying tax_liabilities and the determination at issue was invalid because the appeals officer issued the determination without conducting a --- - hearing in accordance with the law petitioner might therefore care to review those cases and consider whether it is in his best interest to persist in advancing such arguments to reflect the foregoing an appropriate order denying petitioner’s motion to dismiss for lack of jurisdiction will be issued
